DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–19 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0098773 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 September 2022 was filed after the mailing date of the non-final Office Action on 19 September 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 1.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim(s) 9–19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "wherein the anode metal layer and the gas diffusion layer has a flat panel form." It is unclear if the limitation "has a flat panel form" is further limiting both "the anode metal layer and the gas diffusion layer" or only "the gas diffusion layer."
Claim 10–19 are directly or indirectly dependent from claim 9 and include all the limitations of claim 9. Therefore, claims 10–19 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Interpretation
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §§ 2111.02, 2112.02 and 2114–2115.

The recitation that said cathode material uses oxygen as an active material does not confer patentability to the claim; since, the recitation of an intended use does not impart patentability to otherwise old compounds or compositions.  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  See MPEP §§ 2111.02, 2112.01 and 2114-2115.

"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 102
Claim(s) 1–8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajayan et al. (US 2013/0017453 A1, hereinafter Ajayan).
Regarding claim 1, Ajayan discloses a cathode (FIG. 10, [0045]) comprising:
a plurality of cathode materials (see electrode materials, [0049]),
each of the plurality of cathode materials having a cylindrical or cone shape (see cylindrical, [0075]) and using oxygen as an active material (see carbon nanotubes, [0065]); and
a plurality of electrolyte films (see separator/electrolyte, [0045]),
each of the plurality of electrolyte films being disposed on an outer circumferential surface of a corresponding one of the plurality of cathode materials (FIG. 10, [0045]);
wherein a space, which is not occupied by the plurality of cathode materials and the plurality of electrolyte films, is defined between the plurality of electrolyte films (FIG. 10, [0045]), and
wherein the plurality of cathode materials is spaced apart from each other by a predetermined distance (FIG. 10, [0045]).
Regarding claim 2, Ajayan discloses all claim limitations set forth above and further discloses a cathode:
wherein the plurality of electrolyte films are formed of an organic material (FIG. 10, [0065]).
Regarding claim 3, Ajayan discloses all claim limitations set forth above and further discloses a cathode:
wherein a volume of the space is equal to or less than 120% of a predetermined volume (FIG. 10, [0045]).
Regarding claim 4, Ajayan discloses all claim limitations set forth above and further discloses a cathode:
wherein the plurality of cathode materials are regularly arranged (FIG. 10, [0036]).
Regarding claim 5, Ajayan discloses all claim limitations set forth above and further discloses a cathode:
wherein each of the plurality of cathode materials comprises carbon nanotubes (see electrode materials, [0049]).
Regarding claim 6, Ajayan discloses all claim limitations set forth above and further discloses a cathode:
wherein each of the plurality of cathode materials has a diameter of about 150 nm or less (see diameter, [0095]), and
each of the plurality of electrolyte films has a thickness of about 10 nm or less (FIG. 10, [0050]).
Regarding claim 7, Ajayan discloses all claim limitations set forth above and further discloses a cathode:
wherein a distance between adjacent electrolyte films, among the plurality of electrolyte films, facing each other in a direction connecting centers of two adjacent cathode materials, among the plurality of cathode materials, is greater than 20 nm (FIG. 10, [0067]).
Regarding claim 8, Ajayan discloses all claim limitations set forth above and further discloses a cathode:
wherein the plurality of cathode materials are arranged at a density greater than about 109/cm2 (FIG. 10, [0089]).

Claim Rejections - 35 USC § 103
Claim(s) 9–19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Hybrid Li-air battery cathodes with sparse carbon nanotube arrays directly grown on carbon fiber papers, hereinafter Li) in view of Ajayan (US 2013/0017453 a1).
Regarding claims 9–19, Li discloses a metal-air battery comprising:
a cathode comprising a plurality of cathode materials having a cylindrical or cone shape and using oxygen as an active material, (FIG. 1, P3340/C2/L8–40),
an anode metal layer configured to supply metal ions to the plurality of cathode materials (FIG. 1, P3340/C2/L8–40); and
a gas diffusion layer configured to supply oxygen to the plurality of cathode materials (FIG. 1, P3340/C2/L8–40);
wherein the plurality of cathode materials are arranged in a way such that second end portions thereof are in contact with the gas diffusion layer (FIG. 1, P3340/C2/L8–40),
wherein the anode metal layer and the gas diffusion layer has a flat panel form and are disposed in parallel to each other (FIG. 1, P3340/C2/L8–40), and
wherein the plurality of cathode materials are arranged between the anode metal layer and the gas diffusion layer to be perpendicular to a surface of the anode metal layer (FIG. 1, P3340/C2/L8–40).
Choi does not explicitly disclose:
a cathode comprising a plurality of cathode materials and a plurality of electrolyte films,
each of the plurality of cathode materials having a cylindrical or cone shape, and
each of the plurality of electrolyte films being disposed on an outer circumferential surface of a corresponding one of the plurality of cathode materials;
wherein a space, which is not occupied by the plurality of cathode materials and the plurality of electrolyte films, is defined between the plurality of electrolyte films,
wherein the plurality of cathode materials is spaced apart from each other by a predetermined distance, and
wherein a volume of the space is greater than or equal to a maximum volume of a product formed between each of the plurality of cathode materials and a corresponding one of the plurality of electrolyte films during a discharge of the metal-air battery;
wherein each of a plurality of electrolyte films of the cathode comprises:
a first electrolyte portion disposed on a top surface of the anode metal layer; and
a second electrolyte portion extending from the first electrolyte portion to the outer circumferential surface of one of the plurality of cathode materials;
wherein the plurality of cathode materials are arranged in a way such that each of first end portions thereof is in contact with a corresponding one of the first electrolyte portions and
a third electrolyte portion which transmits metal ions and blocks moisture and oxygen,
wherein the third electrolyte portion is disposed between the first electrolyte portion and the anode metal layer;
wherein the plurality of electrolyte films are formed of an organic material;
wherein the volume of the space is equal to or less than 120% of the maximum volume of the product;
wherein the plurality of cathode materials are regularly arranged;
wherein each of the plurality of cathode materials comprises carbon nanotubes;
wherein each of the plurality of cathode materials has a diameter of about 150 nm or less, and
each of the plurality of electrolyte films has a thickness of about 10 nm or less;
wherein a distance between adjacent electrolyte films facing each other in a direction connecting centers of two adjacent cathode materials is greater than 20 nm; and wherein the plurality of cathode materials are arranged at a density greater than about 109/cm2.
Ajayan discloses a cathode (FIG. 10, [0045]) comprising a plurality of cathode materials (see electrode materials, [0049]), each of the plurality of cathode materials having a cylindrical or cone shape (see cylindrical, [0075]); and a plurality of electrolyte films (see separator/electrolyte, [0045]), each of the plurality of electrolyte films being disposed on an outer circumferential surface of a corresponding one of the plurality of cathode materials (FIG. 10, [0045]); wherein a space, which is not occupied by the plurality of cathode materials and the plurality of electrolyte films, is defined between the plurality of electrolyte films (FIG. 10, [0045]), and wherein the plurality of cathode materials is spaced apart from each other by a predetermined distance (FIG. 10, [0045]); wherein a volume of the space is greater than or equal to a maximum volume of a product formed between each of the plurality of cathode materials and a corresponding one of the plurality of electrolyte films during a discharge (FIG. 10, [0095]); wherein each of a plurality of electrolyte films of the cathode comprises a first electrolyte portion disposed on a top surface of an anode metal layer (FIG. 13, [0119]); and a second electrolyte portion extending from the first electrolyte portion to the outer circumferential surface of one of the plurality of cathode materials (FIG. 13, [0119]); wherein the plurality of cathode materials are arranged in a way such that each of first end portions thereof is in contact with a corresponding one of the first electrolyte portions (FIG. 10, [0045]) and a third electrolyte portion which transmits metal ions and blocks moisture and oxygen (see polymer layers, [0065]), wherein the third electrolyte portion is disposed between the first electrolyte portion and the anode metal layer (FIG. 13, [0119]); wherein the plurality of electrolyte films are formed of an organic material (FIG. 10, [0065]); wherein a volume of the space is equal to or less than 120% of a predetermined volume (FIG. 10, [0045]); wherein the plurality of cathode materials are regularly arranged (FIG. 10, [0036]); wherein each of the plurality of cathode materials comprises carbon nanotubes (see electrode materials, [0049]); wherein each of the plurality of cathode materials has a diameter of about 150 nm or less (see diameter, [0095]), and each of the plurality of electrolyte films has a thickness of about 10 nm or less (FIG. 10, [0050]); wherein a distance between adjacent electrolyte films facing each other in a direction connecting centers of two adjacent cathode materials is greater than 20 nm (FIG. 10, [0067]); and wherein the plurality of cathode materials are arranged at a density greater than about 109/cm2 (FIG. 10, [0089]) to improve the lithium ion diffusion and the capacity of the battery (see three-dimensional nanostructured architecture, [0010]). Li and Ajayan are analogous art because they are directed to lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the metal-air battery of Choi with the cathode of Li in order to improve the lithium ion diffusion and the capacity of the battery.

Response to Arguments
Applicant's arguments with respect to claim(s) 9–19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Ajayan have been fully considered but they are not persuasive.
Applicants argue Ajayan does not disclose a cathode for a metal-air battery, the cathode comprising: a plurality of cathode materials, each of the plurality of cathode materials having a cylindrical or cone shape and using oxygen as an active material (P10/¶1). Ajayan discloses an electrode including a plurality of electrode materials (see electrode materials, [0049]), each of the plurality of electrode materials having a cylindrical or cone shape (see cylindrical, [0075]), where the plurality of electrode materials are carbon nanotubes (see electrode materials, [0049]). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The instant application discloses carbon nanotubes are cathode materials that can use oxygen as an active material (e.g., [0062]). Ajayan also discloses an electrolyte (e.g., [0049], [0065]) that is made from materials disclosed in the instant application as being suitable for a cathode for a metal-air battery (e.g., [0061]). Ajayan discloses materials for the cathode material and the electrolyte materials identical to the materials disclosed in the instant application. As such, the materials of Ajayan are capable of being used for a cathode for a metal-air battery and the cathode material is capable as using oxygen as an active material. Therefore, Ajayan does disclose a cathode for a metal-air battery, the cathode comprising: a plurality of cathode materials, each of the plurality of cathode materials having a cylindrical or cone shape and using oxygen as an active material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725